Citation Nr: 0735359	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-27 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for headaches and 
dizziness.  

2.  Entitlement to service connection for claimed headaches 
and dizziness.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the RO.  

The veteran testified before a Decision Review Officer (DRO) 
at a hearing at the RO in January 2006.  

The claim of service connection for headaches and dizziness 
was the subject of a previous RO decision in October 1974.  
The Board has a legal duty to address the "new and material 
evidence" requirement under 38 C.F.R. § 3.156(a) regardless 
of the actions of the RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  

The now reopened claim of service connection for headaches 
and dizziness is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDING OF FACT

The additional evidence presented since the October 1974 
decision by the RO is more than cumulative and redundant in 
nature and is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for headaches and dizziness.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156(a) (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  

Given that the extent of the action taken hereinbelow is 
favorable to the veteran, no further assistance in developing 
the facts pertinent to this limited matter is required at 
this time.  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

The Board notes that the regulation regarding new and 
material evidence was amended during the course of this 
appeal.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  This amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran's request to reopen was filed prior to that date.  
Therefore, the revised regulation does not apply.  

Under 38 C.F.R. § 3.156(a), the former provisions which are 
effective in this case because the veteran's claim was 
received prior to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
 
In this case, the veteran's claim of service connection for 
headaches and dizziness was denied in a rating decision by 
the RO in October 1974.  The veteran applied to reopen the 
claim in July 2001.  

In the October 1974 rating decision, the RO determined that 
despite being seen in service with complaints of headaches 
and dizziness, there was no current evidence of a disability 
manifested by headaches and dizziness.  

Since the October 1974 decision is final under 38 U.S.C.A. 
§ 7104(a), the Board must now ascertain whether new and 
material evidence has been received to reopen the claim.  

Since that decision, the veteran has presented testimony at 
the hearing held before a DRO in January 2006.  The veteran 
testified about the treatment he had received both during and 
subsequent to service for the claimed headaches and 
dizziness.  

There also are private treatment records dated from July 1998 
to January 2007, replete with reference to treatment for 
headaches.  A July 2004 treatment record indicated that a 
head CT scan was unremarkable.  

In a May 2005 treatment record, the veteran indicated that 
his headaches had been mostly well controlled since the last 
visit.  He had been having headaches since returning from the 
armed services.  He described the intensity of the headaches 
as moderate.  The pain was located in the back of the head 
with radiation to the top of the head.  These headaches 
occurred frequently and had associated dizziness and nausea.  

In a November 2006 treatment record, stress was noted to a 
significant co-contributor to the veteran's headaches.  The 
examiner indicated that the veteran related his stress back 
to his time in the military.  

In a December 2006 treatment record, the veteran complained 
of having intermittent periods lasting a week or two of 
rotary dizziness with lingering lightheadedness.  He also 
reported nightly headaches.  

In a January 2007 treatment record, the veteran's records 
were noted to show that the veteran had a long history of 
headaches.  

Based on these records, the examiner opined that the 
veteran's headaches as likely as not/more likely than not had 
had an initial onset in service, or at least a contributing 
factor to the condition.  

The Board finds that this additional evidence of record is 
new and so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for headaches and dizziness.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for headaches and dizziness, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  



REMAND

Having reopened the claim of service connection for headaches 
and dizziness, the Board finds that additional development is 
necessary with respect to that claim.  

In this regard, the Board notes that the November 1970 pre-
induction Report of Medical History indicated that the 
veteran had suffered from frequent or severe headaches.  The 
veteran had headaches based on tension twice a week, with 
relief provided by aspirin.  In an October 1971 record, he 
complained of having dizzy spells.  The veteran had no 
tinnitus or head injury.  

In an October 1974 rating decision, the RO denied the 
veteran's claim of service connection for headaches and 
dizziness on the basis that the August 1974 VA examination 
did not show evidence of headaches.  

Also as noted, subsequent post service private facility 
treatment records are replete with reference to treatment for 
a headaches and dizziness.  Despite the veteran's in-service 
and post-service symptomatology, he has not been afforded a 
VA examination to date to ascertain the nature, extent, and 
etiology of his claimed headaches and dizziness. Thus, the 
Board finds that such an examination is "necessary under 
38 U.S.C.A. § 5103A.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  
 
Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claim.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran must also be notified of the 
evidence and information that is 
necessary to reopen a claim and what is 
necessary to establish entitlement to the 
underlying claim for the benefit.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed headaches 
and dizziness.  The claims folders, to 
include a copy of this REMAND, should be 
made available for review by the 
examiner.   Any indicated studies should 
be performed.  

The examination must address the nature 
and extent of any current disability 
manifested by headaches and dizziness.  
Based upon the review of the claims 
folder and the examination results, the 
examiner should offer an opinion as to 
whether the veteran has current 
disability manifested by headaches or 
dizziness that as likely as not had its 
clinical onset during his period of 
active service.  

The rationale for all opinions expressed 
must be clearly set forth by the 
physician in the examination report.  

3.  After completion of the above 
development, the RO should readjudicate 
the veteran's claim of service connection 
for headaches and dizziness.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


